Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 10407 Master Portfolio Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 300 First Stamford Place, 4 th Fl. Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-451-2010 Date of fiscal year end: August 31 Date of reporting period: May 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS MASTER PORTFOLIO TRUST LIQUID RESERVES PORTFOLIO FORM N-Q MAY 31, 2008 Liquid Reserves Portfolio Schedule of Investments (unaudited) May 31, 2008 Face Amount Security Value* SHORT-TERM INVESTMENTS  102.6% Bank Notes  2.4% Bank of America NA: $ 2.600% due 8/11/08 (a) $ 3.208% due 4/3/09 (a)(b) Wells Fargo Bank NA, 2.559% due 6/3/09 (a) Total Bank Notes Certificates of Deposit  38.2% Allied Irish Banks, 2.750% due 11/12/08 American Express Centurion Bank: 2.740% due 8/12/08 2.740% due 8/13/08 Banco Bilbao Vizcaya: 4.570% due 7/3/08 4.570% due 7/7/08 2.800% due 11/20/08 2.805% due 11/20/08 Banco Santander: 3.000% due 10/23/08 3.090% due 12/22/08 Bank of Montreal: 3.740% due 7/17/08 3.250% due 7/29/08 3.030% due 8/7/08 2.930% due 8/20/08 3.000% due 8/28/08 Bank of Nova Scotia: 5.170% due 7/7/08 2.900% due 8/28/08 2.600% due 10/1/08 2.500% due 3/6/09 Bank of Scotland PLC: 2.819% due 11/19/08 (a) 2.840% due 11/21/08 2.994% due 2/6/09 (a) Bank of Tokyo Mitsubishi: 4.840% due 6/12/08 2.630% due 8/8/08 2.720% due 8/12/08 Barclays Bank PLC NY: 2.600% due 9/18/08 2.820% due 11/13/08 3.020% due 2/23/09 2.970% due 4/20/09 2.910% due 5/13/09 (a) BNP Paribas NY Branch: 5.390% due 6/23/08 5.380% due 7/11/08 5.385% due 7/16/08 2.700% due 10/6/08 2.960% due 10/24/08 Canadian Imperial Bank: 4.720% due 6/23/08 2.410% due 7/7/08 Citibank NA: 3.040% due 6/4/08 See Notes to Schedule of Investments. 1 Liquid Reserves Portfolio Schedule of Investments (unaudited) (continued) May 31, 2008 Face Amount Security Value* Certificates of Deposit  38.2% (continued) $ 2.650% due 8/20/08 $ Credit Suisse New York: 4.010% due 1/7/09 3.346% due 3/3/09 (a) Depfa Bank PLC: 4.400% due 6/9/08 2.980% due 8/4/08 Deutsche Bank AG NY, 2.720% due 8/1/08 Dexia Credit Local SA, 2.690% due 8/7/08 Fortis Bank NY: 2.326% due 6/30/08 (a) 2.760% due 10/6/08 HSBC Bank USA, 2.970% due 6/16/08 Istituto Bancario SA: 3.264% due 3/5/09 (a) 3.210% due 4/22/09 3.300% due 5/6/09 KBC Bank N.V.: 2.600% due 7/7/08 2.600% due 7/14/08 Lloyds Bank PLC, 2.499% due 7/14/08 Natixis: 2.850% due 8/4/08 3.000% due 8/4/08 2.800% due 8/7/08 2.760% due 8/12/08 Nordea Bank Finland NY, 4.670% due 11/5/08 PNC Bank NA, 3.127% due 2/23/09 (a) Rabobank Nederland NY, 2.630% due 7/15/08 Royal Bank of Canada NY: 2.750% due 7/2/08 2.970% due 8/28/08 2.970% due 8/29/08 2.410% due 9/19/08 5.290% due 2/2/09 Royal Bank of Scotland NY, 3.750% due 7/22/08 Skandinaviska Enskilda Banken: 2.800% due 6/17/08 4.550% due 7/3/08 Societe Generale NY: 2.850% due 6/30/08 5.200% due 7/25/08 Svenska Handelsbanken NY: 3.000% due 8/7/08 5.005% due 10/9/08 Toronto Dominion Bank NY: 4.830% due 6/13/08 4.840% due 6/16/08 2.920% due 8/29/08 2.500% due 9/24/08 UBS AG Stamford CT, 5.030% due 9/15/08 Unicredito Italiano SpA NY: 3.010% due 8/11/08 2.905% due 8/21/08 4.620% due 8/28/08 2.700% due 9/11/08 See Notes to Schedule of Investments. 2 Liquid Reserves Portfolio Schedule of Investments (unaudited) (continued) May 31, 2008 Face Amount Security Value* Certificates of Deposit  38.2% (continued) $ 4.720% due 9/15/08 $ Wachovia Bank NA: 2.820% due 6/9/08 4.500% due 12/1/08 3.117% due 1/27/09 (a) Total Certificates of Deposit Certificates of Deposit (Euro)  3.9% ABN Amro Bank NV: 3.080% due 8/7/08 2.940% due 8/8/08 Banco Santander: 4.060% due 6/16/08 4.070% due 6/16/08 4.850% due 6/30/08 4.190% due 7/15/08 2.980% due 8/4/08 3.005% due 8/4/08 Credit Agricole SA, 2.750% due 8/1/08 HSBC Bank PLC: 2.550% due 6/20/08 3.420% due 7/24/08 3.110% due 7/31/08 Total Certificates of Deposit (Euro) Commercial Paper  28.4 % ABN Amro Bank NV, 2.713% due 9/8/08 (c) Allied Irish Banks PLC: 2.807% due 6/16/08 (b)(c) 3.036% due 8/21/08 (b)(c) 2.856% due 9/8/08 (b)(c) Atlantic East Funding LLC, 2.731% due 3/25/09 (a)(d)(e) Australia & New Zealand Banking Group: 2.840% due 6/9/08 (b)(c) 2.717% due 11/12/08 (b)(c) Bank of America Corp., 2.939% due 6/20/08 (c) Bank of Ireland: 2.769% due 7/14/08 (b)(c) 2.952% due 7/29/08 (b)(c) 2.719% due 8/15/08 (b)(c) 2.705% due 9/12/08 (b)(c) BNZ International Funding Ltd.: 4.147% due 6/17/08 (b)(c) 3.030% due 8/25/08 (b)(c) 2.781% due 9/8/08 (b)(c) 2.893% due 11/20/08 (b)(c) CBA (Delaware) Finance Inc.: 2.769% due 7/7/08 (c) 2.779% due 11/19/08 (c) Cheyne Finance LLC: 5.350% due 7/21/08 (d)(g)(i)(k) 5.380% due 7/21/08 (d)(g)(i)(k) Citigroup Funding Inc., 2.976% due 9/5/08 (c) Danske Corp.: 2.996% due 8/4/08 (b)(c) 2.552% due 8/27/08 (b)(c) 3.050% due 4/9/09 (a)(b) See Notes to Schedule of Investments. 3 Liquid Reserves Portfolio Schedule of Investments (unaudited) (continued) May 31, 2008 Face Amount Security Value* Commercial Paper  28.4 % (continued) $ Depfa Bank PLC, 4.357% due 6/20/08 (b)(c) $ Dexia Delaware LLC, 2.638% due 8/12/08 (c) Dresdner U.S. Finance, 2.646% due 6/10/08 (c) General Electric Capital Corp.: 5.141% due 6/3/08 (c) 4.497% due 8/25/08 (c) 2.727% due 9/2/08 (c) Goldman Sachs Group Inc., 4.750% due 9/16/08 (b) HSBC USA Inc., 2.678% due 7/14/08 (c) ING Funding LLC: 2.410% due 9/22/08 (c) 3.005% due 10/28/08 (c) 3.078% due 1/16/09 (c) Issuer Entity LLC, 3.479% - 3.489% due 10/30/08 (a)(d)(f)(l) JPMorgan Chase, 2.891% due 8/1/08 (c) Lloyds Bank PLC, 2.499% due 7/14/08 (c) Morgan Stanley Master Note, 3.175% due 6/2/08 Natixis, 2.678% due 8/15/08 (b)(c) Nestle Finance Inernational Ltd., 2.300% due 6/2/08 (c) Royal Bank of Scotland PLC: 4.139% due 7/18/08 (c) 3.000% due 10/24/08 (c) San Paolo IMI U.S. Financial Co., 2.451% due 6/2/08 (c) Skandinaviska Enskilda Banken: 2.673% due 9/8/08 (b)(c) 2.942% due 7/30/08 (b)(c) Societe Generale N.A.: 2.933% due 7/7/08 (c) 3.046% due 10/30/08 (c) Swedbank: 2.813% due 6/5/08 (c) 2.820% due 6/10/08 (c) 2.830% due 7/16/08 (c) 2.747% due 9/4/08 (c) 3.078% due 10/27/08 (c) 3.078% due 10/28/08 (c) Toyota Motor Credit Corp., 2.731% due 8/4/08 (c) UBS Finance Delaware LLC: 5.238% due 6/3/08 (c) 3.003% due 7/23/08 (c) 2.942% due 7/31/08 (c) Westpac Banking Corp.: 2.656% due 11/17/08 (b)(c) 2.666% due 11/19/08 (b)(c) Total Commercial Paper Corporate Bonds & Notes  3.8% Australia & New Zealand, 3.351% due 4/2/09 (a)(b) ING Bank NV, 3.282% due 3/26/09 (a)(b) Rabobank Nederland NV, 2.890% due 4/30/09 (a)(b) Royal Bank of Canada, 3.233% due 5/15/09 (a)(b) Royal Bank of Scotland Group PLC, 2.914% due 9/18/08 (a)(b) Steers CLN, 2.726% due 6/29/08 (a)(d) Steers Delaware Business Trust, Senior Secured Notes, 2.413% due 6/27/08 (a)(d) 242,778,332 Svenska Handelsbanken AB, 3.200% due 5/26/09 (a)(b) See Notes to Schedule of Investments. 4 Liquid Reserves Portfolio Schedule of Investments (unaudited) (continued) May 31, 2008 Face Amount Security Value* Corporate Bonds & Notes  3.8% (continued) $ Wal-Mart Stores Inc., 2.700% due 6/16/08 (a) $ Total Corporate Bonds & Notes Medium-Term Notes  5.9% ANZ National International Ltd., 3.210% due 2/9/09 (a)(b) Axon Financial Funding LLC: 2.589% due 6/25/08 (d)(g)(h)(l) 5.420% due 7/3/08 (d)(g)(h)(l) 5.420% due 7/15/08 (d)(g)(h)(l) 5.425% due 7/15/08 (d)(g)(h)(l) 2.644% due 8/14/08 (d)(g)(h)(l) 2.651% due 8/14/08 (d)(g)(h)(l) 2.885% due 8/14/08 (d)(g)(h)(l) Cheyne Finance LLC: 2.065% due 7/21/08 (d)(g)(i)(k) 2.090% due 7/21/08 (d)(g)(i)(k) Citigroup Funding Inc., 2.633% due 5/8/09 (a) HSBC USA Inc., 3.218% due 5/15/09 (a) ING USA Global Funding Trust, 3.143% due 6/19/09 (a) Nightingale Finance LLC: 2.785% due 6/18/08 (a)(d) 2.589% due 6/25/08 (a)(d) Royal Bank of Scotland PLC, 2.650% due 3/4/09 (a)(b) Toyota Motor Credit Corp., 2.744% due 10/6/08 (a) Wells Fargo Co., 2.774% due 10/31/08 (a) White Pine Finance LLC, 2.225% due 8/18/08 (d)(g)(j) Total Medium-Term Notes Promissory Note  0.7% Goldman Sachs Group Inc., 2.120% due 6/25/08 (a)(d) Time Deposits  3.3% Bank of Tokyo, 2.375% due 6/2/08 Calyon Grand Cayman, 2.400% due 6/2/08 National Bank of Canada, 2.250% due 6/2/08 RBS, 2.400% due 6/2/08 Toronto Dominion Grand Cayman, 2.188% due 6/2/08 Total Time Deposits U.S. Government Agencies  11.2% Federal Farm Credit Bank (FFCB), 2.380% due 5/6/09 Federal Home Loan Bank (FHLB): 2.554% due 12/3/08 (a) 2.080% due 1/30/09 (a) 2.660% due 4/3/09 (a) 2.470% due 4/21/09 Bonds: 2.120% due 8/7/09 (a) 2.323% due 8/27/09 (a) 2.250% due 3/26/10 (a) Federal Home Loan Mortgage Corp. (FHLMC): 2.618% due 10/7/09 (a) 2.068% - 2.144% due 12/31/08 (c) Discount Notes: 2.102% due 9/22/08 (c) 2.097% due 10/14/08 (c) See Notes to Schedule of Investments. 5 Liquid Reserves Portfolio Schedule of Investments (unaudited) (continued) May 31, 2008 Face Amount Security Value* U.S. Government Agencies  11.2% (continued) $ 2.286% due 11/24/08 (c) $ 2.182% - 2.244% due 3/30/09 (c) Notes: 2.468% due 9/18/09 (a) 2.313% due 9/28/09 (a) Federal National Mortgage Association (FNMA): 2.230% due 10/7/09 (a) Discount Notes: 2.070% due 10/22/08 (c) 0.000% due 11/5/08 0.000% due 11/19/08 2.193% due 2/27/09 (c) 2.164% - 2.244% due 3/27/09 (c) 2.317% - 2.327% due 11/26/08 (c) Notes: 2.070% due 1/16/09 (a) 2.060% due 1/23/09 (a) 2.250% due 9/3/09 (a) Total U.S. Government Agencies U.S. Government Obligations  2.0% U.S. Treasury Notes: 3.125% due 4/15/09 4.500% due 4/30/09 4.875% due 5/15/09 Total U.S. Government Obligations U.S. Treasury Bill  1.8% U.S. Treasury Bills, 2.000% due 12/4/08 (c) Letter Agreements (Cost  $0) (Note 2)(k)  0.3% Capital Support Agreements (Cost  $0) (Note 2)(l)  0.7% TOTAL INVESTMENTS  102.6% (Amortized Cost  $45,500,086,304#) Liabilities in Excess of Other Assets  (2.6)% ) TOTAL NET ASSETS  100.0% $ * Reflects amortized cost value, unless otherwise noted. (a) Variable rate security. Interest rate disclosed is that which is in effect at May 31, 2008. (b) Security is exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers. This security has been deemed liquid pursuant to guidelines approved by the Board of Trustees, unless otherwise noted. (c) Rate shown represents yield-to-maturity. (d) Illiquid security. (e) The Portfolio received partial principal payments and the remaining was restructured on March 27, 2008 with a maturity date of March 25, 2009. The Portfolio has determined that it is currently in its best interest to continue to hold this security. (f) The Portfolio received partial principal payments and the remaining principal was restructured with a maturity date of October 30, 2008. The Portfolio has determined that it is currently in its best interest to continue to hold this security. (g) Date shown is the date of the next interest rate change. Both principal and interest are currently in default. (h) On November 20, 2007, an insolvency event was declared. The Portfolio has determined that it is currently in its best interest to continue to hold these securities. (i) On October 17, 2007, an insolvency event was declared. The Portfolio received partial principal payments and has determined that it is currently in its best interest to continue to hold these securities. (j) On February 12, 2008, an insolvency event was declared. The Portfolio has determined that it is currently in its best interest to continue to hold this security. (k) The value shown is the fair market value as of May 31, 2008. The Cheyne Finance LLC security is supported by a Letter of Credit and Letter Agreement (see Note 2). (l) The value shown is the fair market value as of May 31, 2008. The Axon Financial Funding LLC and Issuer Entity LLC securities are supported by Capital Support Agreements (see Note 2). # Aggregate cost for federal income tax purposes is substantially the same. See Notes to Schedule of Investments. 6 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies Liquid Reserves Portfolio (the Portfolio) is a separate investment series of Master Portfolio Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Declaration of Trust permits the Trustees to issue beneficial interests in the Portfolio. At May 31, 2008, all investors in the Portfolio were funds advised or administered by the manager of the Portfolio and/or its affiliates. The following are significant accounting policies consistently followed by the Portfolio and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. Money market instruments are valued at amortized cost, in accordance with Rule 2a-7 under the 1940 Act, which approximates market value. This method involves valuing portfolio securities at their cost and thereafter assuming a constant amortization to maturity of any discount or premium. The Portfolios use of amortized cost is subject to its compliance with certain conditions as specified by Rule 2a-7 under the 1940 Act. ( b) Credit and Market Risk. Investments in structured securities (such as those issued by Structured Investment Vehicles, or SIVs) which are collateralized by residential real estate mortgages are subject to certain credit and liquidity risks. When market conditions result in an increase in default rates of the underlying mortgages and the foreclosure values of underlying real estate properties are materially below the outstanding amount of these underlying mortgages, collection of the full amount of accrued interest and principal on these investments may be doubtful. Such market conditions may significantly impair the value of these investments resulting in a lack of correlation between their credit ratings and values. The fair value of these securities may be different than the amortized cost value reported in the Schedule of Investments for the Portfolio. As of the date of this report, the Portfolio continued to meet the requirements of Rule 2a-7 that permit the Portfolio to utilize amortized cost to value its securities. (c) Security Transactions. Security transactions are accounted for on a trade date basis. 2. Credit Arrangements for Certain Holdings The Portfolio was provided or entered into certain credit support arrangements for certain of its portfolio holdings. As a result, the aggregate market value of the Portfolios holdings increased. These arrangements are described below. (a) On March 4, 2008, the Portfolio was provided a Standby Letter of Credit (LOC) by Citibank, N.A.(Citibank) for an aggregate amount not to exceed $150 million. Citibank currently has a First Tier credit rating. Under the terms of the LOC, which terminates no later than March 3, 2009, the Portfolio is able to draw upon the LOC if (i) a loss is realized from a sale or other disposition of commercial paper or other securities held by the Portfolio that were issued by Cheyne Finance LLC (the Securities), (ii) the Securities are restructured into new debt and there is a shortfall in what is received as compared to the amortized cost of the original Securities (iii) all or any portion of the Securities remain outstanding on the business day immediately prior to March 4, 2009; and/or (iv) the short term credit rating of Citibank is downgraded causing its LOC obligations to no longer qualify as a First Tier Security under Rule 2a-7. The Portfolio also entered into a separate, but related Letter Agreement with Legg Mason, Inc. (LM). Under the terms of the Letter Agreement, the Portfolio will terminate the LOC if (i) all of the Securities are sold or otherwise disposed of without the Portfolio realizing a loss or the Portfolio has drawn on the LOC in aggregate amount equal to such losses; (ii) all of the Securities have been restructured into new debt rated at least A-1 or P-1 (or the equivalent) by S&P or Moodys and that is eligible to be held under Rule 2a-7; (iii) the Portfolio has been repaid in full in respect of all of the Securities or (iv) the Securities are rated at least A-1 or P-1 (or the equivalent) by S&P or Moodys. The Letter Agreement also provides that: the Portfolio must pay to LM the excess of amounts received by the Portfolio above amounts due to the Portfolio on the Securities, net of draws, either from a cash payment or a restructuring if, after the LOC is drawn and on or after termination of the LOC; and during the term of the LOC, LM has the option to purchase the securities from the Portfolio under various circumstances at a price that is the greater of amortized cost or market value. Another provision provides for transfer of the Securities to LM if the amounts drawn on the LOC equal or exceed the amortized cost of the Securities then outstanding at the end of the LOC term. 7 Notes to Schedule of Investments (unaudited) (continued) (b) On March 31, 2008, the Portfolio entered into five Capital Support Agreements (CSAs) with Legg Mason, Inc., each CSA being with one of its wholly owned subsidiaries LM Capital Company, LLC, LM Capital Support I, LLC, LM Capital Support II, LLC, LM Capital Support III, LLC and LM Capital Support IV, LLC (collectively with Legg Mason, Inc., LM). Three of the CSAs provide support in the maximum amounts of $100,000,000, $100,000,000 and $50,000,000, respectively, for the Portfolios holdings of Axon Financial Funding LLC. Two of the CSAs will provide support in the maximum amounts of $75,000,000 each, for the Portfolios holdings of Issuer Entity LLC. Each of the five LM subsidiaries established a segregated account at the Portfolios custodian bank to secure LMs obligations under the respective CSAs. Under the terms of each CSA the Portfolio would be paid a capital contribution, up to the maximum amount committed in the CSA, if (i) a loss is realized from a sale of the subject securities (collectively with any securities received in exchange therefore, or as replacement thereof that do not qualify as Eligible Securities under Rule 2a-7(a)(10), Eligible Notes); (ii) a loss results upon final payment on the Eligible Notes; (iii) a court orders a discharge of the Eligible Notes issuer from liability that provides for payments that will result in a loss; or (iv) a loss occurs in connection with an exchange for or replacement with Eligible Securities as defined in Rule 2a-7(a)(10). Each CSA terminates no later than March 31, 2009 and requires the Portfolio to promptly sell any Eligible Notes it holds on the immediately preceding business day. Each CSA also permits LM to purchase the Eligible Notes under certain circumstances at a price which is the greater of amortized cost or market value. As of May 31, 2008, the amortized cost and the fair market value of the Portfolios holdings of Cheyne Finance LLC, Axon Financial Funding LLC and Issuer Entity LLC were: $428,164,931, $1,146,996,855, $346,707,314; and $313,930,528, $946,848,500, and $212,210,354, respectively. During the reporting period, the Portfolio did not draw down on the LOC and CSAs. Additionally, on April 11, 2008, the Portfolio received a principal payment amount on Cheyne Finance LLC in the amount of $95,168,523. 3. Recent Accounting Pronouncements On September 20, 2006, the Financial Accounting Standards Board (FASB) released Statement of Financial Accounting Standards No. 157, Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. The application of FAS 157 is required for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Management has determined that there is no material impact to the Portfolios valuation policies as a result of adopting FAS 157. The Portfolio will implement the disclosure requirements beginning with its November 30, 2008 Form N-Q. In March 2008, FASB issued the Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 is effective for fiscal years and interim periods beginning after November 15, 2008. FAS 161 requires enhanced disclosures about the Portfolios derivative and hedging activities, including how such activities are accounted for and their effect on the Portfolios financial position, performance and cash flows. Management is currently evaluating the impact the adoption of FAS 161 will have on the Portfolios financial statements and related disclosures. 8 ITEM 2. CONTROLS AND PROCEDURES. (a) The registrants principal executive officer and principal financial officer have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a- 3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the 1940 Act and 15d-15(b) under the Securities Exchange Act of 1934. (b) There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are likely to materially affect the registrants internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Master Portfolio Trust By: /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: July 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: July 28, 2008 By: /s/ Frances M. Guggino Frances M. Guggino Chief Financial Officer Date: July 28, 2008
